Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Amended claims 1-4, 9-11 and 18-19 have been examined on the merits. Claims 5 and 12-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-4, 9-11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Amended independent claims 1 and 2 recite the following limitations:
Claim 1.   Hop processed product comprises 50% by weight or more of hop flowers (EoM) showing hues satisfying that a value a* is within the range of -1.0 or less to -4.0 or more in accordance with a CIE Lab color space, and a value of h within the range of from 94º or more to 100º or less. 
 Claim 2.  Hop processed product comprises 50% by weight or more of hop flowers (EoM) showing hues satisfying that a value a* is within the range of -1.0 or less to -4.0 or more in accordance with a CIE Lab color space, and a value of h within the range of from 94º or more to 100º or less. 
 It is not clear as to how to the recitations of “hop flowers, wherein the hop flowers (EoM) showing hues satisfying that a value a* is within the range of -1.0 or less to -4.0 or more in accordance with a CIE Lab color space, and a value of h within the range of from 94º or more to 100º or less” characterize the hop processed product.
It is not clear how this product was obtained, what are the characteristics if the product that would allow to distinguish it from the other products. It is also not clear how 

All other claims depend directly from the rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-4, 9-11 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being obvious over Xulei Song et al. (CN 102220194 A). 
A composition (as an edible food/beer) comprising a raw material (i.e. the raw material is selected from the Markush group such as a sugar) in combination with boiling the raw material with a hop processed product (i.e. the hop processed product comprising of a hop flower) is claimed.  
 For example, absent clear and convincing evidence, Applicants have not shown that the cited reference’s Saaz variety flavor hops will not have the same or similar properties to the claimed.  Moreover, Applicants have not shown the criticality of claimed ranges for a* and the value of h.  Moreover, Applicants have not shown that none of the Saaz type hops within the cited reference satisfy the claimed requirements. In addition, Applicants have not provided any guidance as to how the claimed hop product has been obtained. Thus, one of ordinary skill in the art would have been motivated to employ Saaz variety flavor hops that impart golden color to the beer beverage in order to obtain desired flavor and aroma profile of the beer beverage] and in addition of in combination with the boiling of the hop processed product with the raw material such as Wort [Please note that Wort inherently contains the claimed sugars, the most important being maltose and maltotriose] (i.e. see entire document especially page 1 abstract and page 2 under Summary of the Invention) which appears to be the same composition (as an edible food/beer) comprising a raw material (i.e. the raw material is selected from the Markush group such as a sugar) in combination with boiling the raw material with a hop processed product comprising of a hop flower since both the claimed invention’s composition (as an edible food/beer) comprising a raw material (i.e. the raw material is 
In the alternative, even if the instantly claimed composition comprising the claimed active ingredient is not identical to the referenced composition comprising the claimed active ingredient in regard to some unidentified characteristics, the differences 
 Further, regarding the composition ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary. 
With respect to the USC 102/103 rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from that of the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

          Please note with respect to the instant claims, please note the intended use of the above claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is intrinsic to the composition reasonably suggested by the cited references, as a whole.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting (see, e.g., MPEP 2112). 

Please note it should be noted that claims constitute Product-by-Process type claims.  In Product-by-Process type claims, the process of producing the product is given no patentable weight since it does not impart novelty to a product when the product is taught by the prior art.  See In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even limited to the particular process, is unpatentable over the same product taught in the prior art.  See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Furthermore, the patentability of a product (i.e. the method of production of obtaining/preparing the hops flower extract/product in a particular manner as instantly claimed in claims 1-4, 9-11 and 18-19) does not depend upon the method of production. If the product in a product-by-process claim is the same as or obvious from a product of the prior art, then the claim is unpatentable even though the prior art product was made by a different process (see, e.g. MPEP 2113).  Finally, since the Patent Office does not have the facilities for examining and comparing Applicant’s composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments
	Applicant’s arguments presented on 12/06/2021 have been carefully considered but are not deemed persuasive.
In response, Applicant’s arguments presented within the 06 December 2021 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above.  

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655